Case 2:21-cv-01945-JMY Document1 Filed 04/28/21 Page 1 of 34

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

JONATHON O. DOWD, as father and
administrator of the estate of
JONATHON B. DOWD, deceased,
Plaintiff,
Civil Action No.:
V.

CITY OF PHILADELPHIA; OFFICER | JURY TRIAL DEMANDED
1, individually; OFFICER 2,

individually; OFFICER 3, individually, ELECTRONICALLY FILED
Defendants. :

 

COMPLAINT

Plaintiff Jonathon O. Dowd, father and personal representative of the estate of

decedent Jonathon B. Dowd, alleges as follows:
I. PRELIMINARY STATEMENT

i This is a civil rights survival and wrongful death action brought under
42 U.S.C. § 1983 and raising supplemental state-law claims concerning the brutal
violent acts inflicted upon Plaintiff's decedent, Jonathon B. Dowd (“Dowd’), by
Defendants. Dowd was disoriented and confused due to receiving an injection of
Naloxone when a Philadelphia Police Officer struck him in the face and head four

times, resulting in his death. Plaintiff Jonathan O. Dowd seeks on behalf of his son’s
Case 2:21-cv-01945-JMY Document1 Filed 04/28/21 Page 2 of 34

estate and heirs, damages for the substantial pain and suffering, financial losses and
loss of life caused by the Defendants’ conduct.
II. JURISDICTION AND VENUE

De This action arises under the United States Constitution, particularly
under the Fourth and Fourteenth Amendments. The action seeks claims under 42
USS.C. § 1983.

3. This Honorable Court has jurisdiction pursuant to 28 U.S.C. § 1331 and
13 U.S.C. § 1343.

4. This action asserts pendent claims under Pennsylvania law. This Court
has supplemental jurisdiction over such claims pursuant to 28 U.S.C. § 1367.

3: Venue is proper in the Eastern District of Pennsylvania pursuant to
28 U.S.C. §1391 in that the events complained of herein occurred in the City of
Philadelphia, in the Commonwealth of Pennsylvania, and the above-captioned
Defendants reside or have places of business within the boundaries of the Eastern
District of Pennsylvania.

Il. PARTIES

6. Plaintiff Jonathon O. Dowd is a resident of Pocasset, Massachusetts.
He is the father and Personal Representative of Dowd’s Estate. (A true and correct
copy of the Letters of Authority for the Estate of Jonathon B. Dowd is attached as

Exhibit A.)
Case 2:21-cv-01945-JMY Document1 Filed 04/28/21 Page 3 of 34

de Dowd was, at the time of his death on February 12, 2020, a 28-year-old
male and a resident of Biddeford, Maine.

8. Defendant City of Philadelphia (“Defendant City”) is a City in the
Commonwealth of Pennsylvania with a central business office located at City Hall,
1400 John F. Kennedy Blvd., Philadelphia, PA 19107. The City of Philadelphia
operates the Philadelphia Police Department and employs the individual Defendants.
The Philadelphia Police Department has a central office located at 750 Race Street,
Philadelphia, PA 19106.

9. At all times relevant to this Complaint, Defendant Officer 1 was a
police officer of the Philadelphia Police Department, 35" Police District, and an
employee of Defendant City.

10. At all times relevant to this Complaint, Officer 1 was acting under color
of state law.

11. At all times relevant to this Complaint, Defendant Officer 2 was a
police officer of the Philadelphia Police Department, 35" Police District, and an
employee of Defendant City.

12. Atall times relevant to this Complaint, Officer 2 was acting under color

of state law.
Case 2:21-cv-01945-JMY Document1 Filed 04/28/21 Page 4 of 34

13. At all times relevant to this Complaint, Defendant Officer 3 was a
police officer of the Philadelphia Police Department, 35" Police District, and an
employee of Defendant City.

14. Atall times relevant to this Complaint, Officer 3 was acting under color
of state law.

15. All Defendants acted in concert and conspiracy and were jointly and
severally responsible for the harms caused to Plaintiff.

IV. STATEMENT OF FACTS

16. Dowd arrived in Philadelphia by train on the afternoon of February 12,
2020.

17. Dowd worked for Kimball and Sons Tree Services, a corporation
registered in Maine, that had a contract to remove trees in Pennsylvania.

18. Joshua Shumaker (“Shumaker”), a coworker of Dowd’s at Kimball and
Sons Tree Services, met Dowd at the 30" Street Station in Philadelphia, PA. He
intended to drive Dowd to their shared hotel room.

19. Prior to arriving at their hotel, Dowd requested that Shumaker take him
to get something to eat. The two young men decided to go to a local Chinese food
restaurant.

20. Upon arriving at the Chinese food restaurant, Dowd went into the

establishment alone and remained there for some time before returning to
Case 2:21-cv-01945-JMY Document1 Filed 04/28/21 Page 5 of 34

Shumaker’s vehicle. Soon thereafter, Shumaker recognized that Dowd was in
distress and that he may be experiencing an opioid overdose.

21. Shumaker was not from Philadelphia and did not know the location of
the nearest hospital.

22. Not knowing where else to go, Shumaker stopped at a Rite Aid
Pharmacy located at the 4600 block of North Broad Street in Philadelphia.

23. Shumaker rushed into the Rite Aid Pharmacy and sought assistance
from a pharmacist.

24. Naloxone is a medication that can be used to reverse the effects of an
opiate overdose. Specifically, it displaces opioids from the receptors in the brain
that control the central nervous and respiratory system.

25. Pursuant to Pennsylvania Department of State Standing Order DOH-
002-2018, residents of the Commonwealth of Pennsylvania can obtain Naloxone
without a prescription. The Standing Order authorizes pharmacist to dispense and
administer Naloxone to individuals suspected of opioid overdose. (A true and
correct copy of Standing Order DOH-002-2018 is attached as Exhibit B.)

26. The pharmacist observed that Dowd was possibly overdosing on
opioids and called 911 seeking assistance. The pharmacist then administered

Naloxone to Dowd.
Case 2:21-cv-01945-JMY Document1 Filed 04/28/21 Page 6 of 34

27. After receiving Naloxone from the pharmacist, Dowd predictably
became disoriented and agitated.

28. The Pennsylvania Department of Health advises that “persons who may
be chronically taking opioids are more likely to experience adverse reactions from
Naloxone.” The Pennsylvania Department of Health further warns that “after
administration, [individuals] may awaken disoriented. Being disoriented can
sometimes lead to combative behavior, especially if Naloxone is given by someone
unfamiliar.”

29. The Philadelphia Police Department issued Directive 4.22 on Naloxone
in 2015. The Directive states that “complainants who are revived from an opioid
overdose may regain consciousness in an agitated and combative state and may
exhibit symptoms associated with withdrawal.” (A true and correct copy of
Directive 4.22 is attached as Exhibit C.)

30. At approximately 5:20 pm, police officers arrived at the scene.

31. Dowd was lying on the ground at the time Defendant Officer 1,
Defendant Officer 2, and Defendant Officer 3 (together “Defendants Officers”)
arrived. Upon seeing Defendants Officers’ vehicle lights, Dowd stood up and
started to speak mostly unintelligible words.

32. Defendant Officer 1 shouted directions at Dowd. Dowd approached

Defendant Officer 1.
Case 2:21-cv-01945-JMY Document1 Filed 04/28/21 Page 7 of 34

33. Dowd was 5710” tall and weighed 151 pounds.

34. When Dowd approached Defendants Officers, Officer 1 grabbed Dowd
by the back of the head and slammed Dowd’s head into a nearby vehicle. Officer
1 then threw Dowd to the pavement face-first. An unknown individual that
previously served as a Philadelphia police officer happened to be at the Rite Aid at
the time and intervened to assist Officer 1 by holding Dowd in a prone position and
into the pavement. Officer 2 also intervened to hold Dowd down. Officer 3
intervened to hold Dowd’s feet.

35. Defendant Officer 2 or Defendant Officer 3 put Dowd into handcuffs.

36. While handcuffed and lying prone on the ground, Dowd yelled to
Defendants Officers that he could not breathe and pleaded “help me daddy.”

37. Officer 1 viciously punched Dowd in the face and head four times with
a closed fist.

38. Around this time, a team from the Philadelphia Fire Department arrived
on the scene with an ambulance. Defendants Officers placed Dowd prone on a
gurney and moved him into the ambulance.

39. The ambulance left the scene and traveled to Albert Einstein Medical
Center in Philadelphia, PA. On the way to Albert Einstein Medical Center, Dowd
went unconscious. A paramedic turned Dowd into a supine position and

administered CPR.
Case 2:21-cv-01945-JMY Document1 Filed 04/28/21 Page 8 of 34

40. The paramedics’ efforts were in vein and Dowd remained
unresponsive.

41. Upon arrival at Albert Einstein Medical Center, doctors attempted to
resuscitate Dowd.

42. Dowd died in the ambulance on his way to Albert Einstein Medical
Center. Dowd was pronounced dead by Dr. Shawn Sethi in the Albert Einstein
Medical Center’s Emergency Room at 5:58 pm.

43. The cause of death was blunt force trauma to the face and head.

44. Defendant City has provided some training to some officers on the use
and likely effects of Naloxone. It has not provided such training to all police officers,
including Defendants Officers.

45. Defendants Officers continue to work for Defendant City and have not
received any formal discipline for the incident.

V. WRONGFUL DEATH AND SURVIVAL ACTIONS

46. Plaintiff brings this action on behalf of Dowd’s heir under the
Pennsylvania Wrongful Death Act, 42 Pa. C.S. § 8301.

47. Dowd’s heir under the Wrongful Death Act is his father, Jonathon O.
Dowd, of Pocasset, Massachusetts.

48. Dowd was unable and did not bring an action against the Defendants

for damages during his lifetime.
Case 2:21-cv-01945-JMY Document1 Filed 04/28/21 Page 9 of 34

49. Asa direct and proximate result of Defendants’ actions, Dowd’s heir
suffered pecuniary loss, the expense of Dowd’s hospital, funeral and burial, and the
costs of administering Dowd’s estate. As a direct and proximate result of
Defendants’ actions, Dowd’s heir has suffered further pecuniary loss including but
not limited to expected services, society, and comfort that would have been given to
him had Dowd lived, including but not limited to, provision of physical comforts
and services and provision of society, companionship and comfort, provision of a
portion of Dowd’s for his care, needs, and support, for which damages are claimed.

50. Plaintiff also brings this action on the behalf of the Estate of Dowd
under the Pennsylvania Survival Statute, 42 Pa. C.S. § 8302, under which all claims
Dowd would have been able to bring had he survived may be brought by his estate.

51. Asadirect and proximate result of Defendants’ actions, Dowd suffered
extreme physical pain before his death, and as a result of his death, suffered complete
loss of earnings and earnings capacity.

52. Plaintiff seeks damages for these harms.

VI. CAUSES OF ACTION
COUNT I: VIOLATION OF THE FOURTH AMENDMENT FOR
EXCESSIVE FORCE RESULTING IN DEATH

(Plaintiff v. Defendants Officers)

53. All proceeding paragraphs are incorporated as if fully set forth herein.
Case 2:21-cv-01945-JMY Document 1 Filed 04/28/21 Page 10 of 34

54. The Fourth Amendment to the United States Constitution, made
applicable to the States by the Fourteenth Amendment of the same, protects
individuals from unreasonable searches and seizures.

55. The Fourth Amendment prohibits apprehension by the use of deadly
force by officers unless such force “is necessary to prevent the escape and the officer
has probable cause to believe that the suspect poses a significant threat of death or
serious physical injury to the officer or others.” Tennessee v. Garner, 471 U.S. 1, 3
(1985).

56. Defendant Officer 1 seized Dowd. After Dowd was seized and
handcuffed, Officer 1 repeatedly struck Dowd in the face and head, causing his
death. At the time Defendant Officer | repeatedly struck Dowd in the face and head,
Dowd was incapable of escape and presented no threat to officers or others.

57. Defendant Officer 2 and Defendant Officer 3 held Dowd to the ground
while Defendant Officer 1 viciously assaulted Dowd. As such, all Defendant
Officers acted in concert.

58. Asadirect and proximate result of Defendants Officers’ conduct, Dowd
was killed, and Plaintiff suffered severe damages.

59. Defendants Officers exhibited reckless and callous indifference to

Dowd’s federally protected rights.

10
Case 2:21-cv-01945-JMY Document1 Filed 04/28/21 Page 11 of 34

COUNT II: VIOLATION OF THE FOURTH AMENDMENT FOR
FAILURE TO INTERVENE
(Plaintiff v. Defendants Officer 2 and Defendant Officer 3)

60. All proceeding paragraphs are incorporated as if fully set forth herein.

61. Police officers have a duty to “take reasonable steps to protect a victim
from another officer’s use of excessive force” if “there is a realistic and reasonable
opportunity to intervene.” Smith v. Mensinger, 293 F.3d 641, 650 (3d Cir. 2002).

62. Defendants Officers 2 and 3 witnessed Defendant Officer 1 violate the
Fourth Amendment when he used excessive force on Dowd.

63. Defendants Officers 2 and 3 were near Defendant Officer 1 when he
slammed Dowd’s head into a nearby car and threw Dowd to the pavement.

64. Defendants Officers 2 and 3 were within two or three feet of Defendant
Officer 1 when they witnessed Defendant Officer 1 punch Dowd in the face and head
four times with a closed fist.

65. Defendants Officers 2 and 3 had a duty to protect Dowd from
Defendant Officer 1’s callous and wanton use of violence. Instead of intervening
and stopping Defendant Officer 1, Defendants Officers 2 and 3 continued to restrain
Dowd while he was repeatedly assaulted.

66. Asadirect and proximate result of Defendants Officers 2 and 3’s failure

to intervene, Dowd was killed, and Plaintiff suffered severe damages.

11
Case 2:21-cv-01945-JMY Document1 Filed 04/28/21 Page 12 of 34

COUNT III: VIOLATION OF THE FOURTH AMENDMENT FOR
FAILURE TO TRAIN EXHIBITING DELIBERATE INDIFFERENCE
(Plaintiff v. Defendant City)

67. All proceeding paragraphs are incorporated as if fully set forth herein.

68. Policymakers for Defendant City know that its police officers will
confront individuals suffering from the effects of Naloxone.

69. Policymakers for Defendant City understand that police officers that
confront individuals in an agitated and confrontational state caused by the
administration of Naloxone face a difficult set of choices, and that the wrong choice
in such situations will frequently lead to constitutional deprivations.

70. Since the national opioid crisis began to rage in Philadelphia, officers
of Defendant City have frequently mishandled situations involving opioid overdose
and the use of Naloxone.

71. Due to this past history and the difficult set of choices faced by police
officers, Defendant City promulgated policies and directives involving the use of
force and the administration of Naloxone.

72. Notwithstanding the existence of policies and directives, Defendant
City has failed to adequately train police officers on such policies.

73. Defendant City’s failure to train Defendants Officers on the proper use

of force in situations of opioid overdose involving Naloxone was deliberately

12
Case 2:21-cv-01945-JMY Document1 Filed 04/28/21 Page 13 of 34

indifferent to the rights of the people and the moving force behind Plaintiff's
deprivations.

COUNT IV: ASSAULT AND BATTERY UNDER PENNSYLVANIA LAW
(Plaintiff v. Defendants Officers)

74. All proceeding paragraphs are incorporated as if fully set forth herein.

75. By causing imminent apprehension of harm, and by slamming Dowd’s
head against a vehicle, throwing Dowd to the ground face-first, and striking Dowd
in the face and head four times with closed fists, Defendants Officers intended to
cause Dowd harm and committed the torts of assault and battery under Pennsylvania
law.

76. Defendants Officers’ use of force was unreasonable and excessive
under the circumstances.

77. Defendants Officers’ conduct constitutes a crime, actual malice, and
willful misconduct.

78. Asadirect and proximate result of Defendants Officers conduct, Dowd
was killed, and Plaintiff suffered damages.

RELIEF REQUESTED

WHEREFORE, Plaintiff requests this Court to enter judgment in their favor

and against Defendants and request that this Court:

a) Award traditional tort remedies such as compensatory damages against
all Defendants;

13
Case 2:21-cv-01945-JMY Document1 Filed 04/28/21 Page 14 of 34

b) Award such punitive damages against the Defendant Officers;
c) Award prevailing party attorney’s fees and costs pursuant to 42 U.S.C.

§ 1988(b).

d) Award pre- and post-judgment interest at the lawful rate; and
e) Other relief that the Court deems just and proper under either law or

equity.

DEMAND FOR TRIAL BY JURY

Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs

demand a trial by jury with respect to the claims and relief set forth herein.

Dated: April 28, 2021

Respectfully submitted,

/s/ Adam T. Wolfe
Adam T. Wolfe, Esquire

Pa. I.D. # 201057

Shollenberger Januzzi & Wolfe, LLP
2225 Millennium Way

Enola, PA 17025
awolfe@sjwlaw.com

Tel: (717) 728-3200

Fax: (717) 728-3400

Counsel for Plaintiff

/s/ Scott P. Stedjan
Scott P. Stedjan, Esquire

Pa. I.D. #318851

Killian & Gephart, LLP

218 Pine Street,

Harrisburg, PA 17101
sstedjan@killiangephart.com
Tel: (717) 232-1851

Fax: (717) 238-0592
Counsel for Plaintiff

14
Case 2:21-cv-01945-JMY Document 1 Filed 04/28/21 Page 15 of 34

EXHIBIT A

 
Case 2:21-cv-01945-JMY Document1 Filed 04/28/21 Page 16 of 34

DE-404
(Rev. 07/01/19)
Page 1 of 1

STATE OF MAINE

 

 

YORK COUNTY PROBATE COURT DOCKET NO. __ 2021-0295
Estate of Jonathan B. Dowd LETTERS OF AUTHORITY OF
Decedent PERSONAL REPRESENTATIVE
TO: Jonathan O. Dowd

 

871 Shore Rd #3E
Pocasset, MA 02559

 

 

 

 

(Name and mailing address)
You have been appointed PERSONAL REPRESENTATIVE of the Estate of _Jonathan B. Dowd , who
died on _12th day of _February , 2020, domiciled at Biddeford, Maine :
The Decedent (check a or b): | If “Supervised,” stamp or
write in here;

O (a) Lefta Will

 

 

 

(b) Left no Will

You are to administer the Estate according to law. If the Decedent left a Will, your powers may be
restricted by the provisions of the Will. If these letters are marked “SUPERVISED” in the box above, your powers
are restricted according to law and as the Court may have ordered.

During the course of your administration, you must give heed to any proceedings in this Court which may
affect your rights and duties as Personal Representative. In particular, if a petition is filed requesting that this Estate
be placed under supervised administration, you shall not exercise your power to distribute any assets of the Estate
until further notice from this Court.!

You must, regardless of other proceedings:

1, Notify all heirs, devisees and other persons entitled to notice of your appointment no later than 30 days
after your appointment. See 18-C M.R.S. §3-705 and Maine Probate Form N-115.

2, Prepare an inventory of the assets of the Estate within three months after your appointment and furnish
it to any interested persons who request it. See 18-C M.R.S. §3-706 and Maine Probate Form DE-405.

Your letter of acceptance of this position and trust was received on 3/15/2021
and is conclusive evidence of your acceptance of your fiduciary obligations, You may be held personally liable for

any violation of your duties under law with respect to the position you aye accepted,
Dated: _March 31st, 2021 wart a

Deputy Register vp U)

 

 

'18-C MLRS. § 3-503(3)

MARP
Case 2:21-cv-01945-JMY Document1 Filed 04/28/21 Page 17 of 34

Form A
(Rev. 09/12/19)
Page | of 1

STATE OF MAINE

Docket _2021-0295

YORK COUNTY REGISTRY OF PROBATE

I, Casey W. Hartford, Deputy Register of the Probate Court for said
County of York hereby certify, that on the _thirty-first day of March ,
2021 _, Jonathan O. Dowd of Pocasset, Massachusetts was duly appointed

Personal Representative of the estate of Jonathan B. Dowd late of Biddeford

 

Maine, intestate, without bond, according to law.
I also certify, that it appears by the records and files of said Court that

said appointment has not been revoked or annulled.

In Witness Whereof, I have hereunto set my hand
and affixed the Official Seal of said Court, this

31st day of March, 2021.

   

(asasnry

Deputy Regiféter of Probate

MARP
Case 2:21-cv-01945-JMY Document1 Filed 04/28/21 Page 18 of 34

 

 

DE-102(1)
. (Rev. 07/01/19)
Page | of 1
L.S. STATE OF MAINE
York COUNTY PROBATE COURT DOCKET NO. 2021-0295
Estate of Jonathan B, Dowd INFORMAL APPOINTMENT OF
Decedent PERSONAL REPRESENTATIVE F OR
INTESTATE DECEDENT: FINDINGS OF
REGISTER AND APPOINTMENT

Acting under the requirements of Title 18-C MRS. § 3-308 and pursuant to an Application by
Jonathan O, Dowd I find, based exclusively on the information in the Application, that:

1, The Application is complete;

2. The Applicant has affirmed that the statements contained in the application are true to the best of the
Applicant’s knowledge and belief;

3. The Applicant appears to be an interested person as defined in Title 18-C M.R.S. § 1-201 (20);
4, Venue is proper;

5. No Will was presented with the Application for appointment, or, any Will to which the requested
appointment relates has been formally or informally probated;

6. Any notice required pursuant to Title 18-C M.R.S. §3-308(F) will be or has been given.

7. The Applicant requests that Jonathan O. Dowd be appointed
Personal Representative.

8. The person listed in the foregoing paragraph 7 has priority entitling the person to appointment;

9. No Personal Representative has been appointed in this or another county of this state under the currently
authorized assumption concerning testacy except (if none, enter “None”) NONE who
filed a written statement of resignation as provided in Title 18-C MRS. § 3-610 (3) on

NONE ;
10. The Decedent was domiciled in this state or, if domiciled elsewhere, the Decedent had no domiciliary
Personal Representative whose appointment has not been terminated except (if none, enter “None”)
NONE who, or whose nominee, is this Applicant.

Wherefore, I make the appointment requested,

Dated: — March 31, 2021

+~/

  

MARP
Case 2:21-cv-01945-JMY Document1 Filed 04/28/21 Page 19 of 34

N-114
(Rev. 07/01/19)
Page 1 of 1

STATE OF MAINE

 

 

YORK COUNTY PROBATE COURT DOCKET 2021-0295
Estate of Jonathan B. Dowd NOTICE TO PERSONAL
Decedent REPRESENTATIVE RE:
APPOINTMENT

A petition or application has been filed in this Court requesting that you be appointed
Personal Representative of this Estate.

The Judge has made the findings required by law (18-C M.R.S. § 3-414) or the Register
has made the findings required by law (18-C M.R.S. § 3-308) and you have been chosen to be
appointed Personal Representative of this Estate.

THIS IS NOT AN APPOINTMENT
NOR LETTERS OF ANY AUTHORITY!

&] (a) YOU ARE NOT REQUIRED TO FILE ANY BOND.

0 (b) YOU MUST FILE THE FOLLOWING BOND
O (1) Personal Representative’s Bond:? (Note: If item’
(b) (1) is checked, also check (i) or (ii)):
O G) A corporate surety bond is required
0 (ii) Personal sureties are acceptable
Amount of the Personal Representative’s Bond $
O (2) An estate tax bond:? Amount $

You may not exercise any authority as Personal Representative until any required bond is filed with
the Court.

Date _ 3/31/2021 __

 

 

' 18-C MLRS. §§ 3-601 and 3-602,
7 18-C MLR.S. §§ 3-603 and 3-606.

3 36 M.R.S. § 4079,

MARP
Case 2:21-cv-01945-JMY Document 1 Filed 04/28/21 Page 20 of 34

EXHIBIT B

 
Case 2:21-cv-01945-JMY Document1 Filed 04/28/21 Page 21 of 34

STANDING ORDER DOH-002-2018
Naloxone Prescription for Overdose Prevention

Naloxone Hydrochloride (Naloxone) is a medication indicated for reversal of a drug overdose
that is the result of consumption or use of one or more opioid-related drugs causing a drug
overdose event (opioid-related overdose).

]. PURPOSE

This standing order is intended to ensure that residents of the Commonwealth of Pennsylvania
who are at risk of experiencing an opioid-related overdose, or who are family members, friends
or other persons who are in a position to assist a person at risk of experiencing an opioid-related
overdose (Eligible Persons), are able to obtain Naloxone. Unless otherwise expressly permitted
herein, this standing order is not intended to be used by organizations who employ or contract
with medical staff who are authorized to write prescriptions. Such organizations should utilize
the medical professionals with whom they have a relationship to write prescriptions specific to
personnel who would be expected to administer Naloxone and would be wise to ensure that all
such personnel are appropriately trained in the administration of Naloxone.

II. AUTHORITY

This standing order is issued pursuant to Act 139 of 2014 (Act 139) (amending The Controlled
Substance, Drug, Device and Cosmetic Act (35 P.S. §§ 780-101 et seq.)), which permits health
care professionals otherwise authorized to prescribe Naloxone to prescribe it via standing order
to Eligible Persons.

Ill. AUTHORIZATION

This standing order mav be used by Eligible Persons as a prescription or third-party

rescription to obtain Naloxone from a pharmacy in the event that they are unable to

prescription to obtain Naloxone irom a pharmacy in the event that they are unable to
obtain Naloxone or a prescription for Naloxone from their regular health care providers or
another source. This standing order is authorization for pharmacists to dispense Naloxone
and devices for its administration SOLELY in the forms prescribed herein.

This standing order may also be used by community-based organizations (CBOs) that are
in a position to assist a person at risk of experiencing an opioid-related overdose, to obtain
Naloxone and provide it to individuals at risk of experiencing an opioid-related overdose,
their family members and friends, or other persons in a position to assist a person at risk of
experiencing an opioid-related overdose. CBOs may provide the Naloxone in person or via

mail. This authorization is in no way intended to establish an agency relationship between
CBOs operating under this standing order and the Department of Health (DOH).

 

 

 

 

2|NALOXONE STANDING ORDER-DOH-002
Case 2:21-cv-01945-JMY Document1 Filed 04/28/21 Page 22 of 34

IV. TRAINING AND INSTRUCTIONAL MATERIALS

Prior to obtaining Naloxone under this standing order, Eligible Persons are strongly advised to
complete a training program approved by the DOH in consultation with the Pennsylvania
Department of Drug and Alcohol Programs (DDAP), such as the one found online at Train PA's
website  (https://www.train.org/pa/admin/course/1085469/), and obtain a certificate of
completion. Act 139 does not require training; however, training is necessary in order to ensure
that Eligible Persons are protected from legal liability to the extent that Act 139 provides that the
receipt of DOH/DDAP-approved training and instructional materials and prompt seeking of
additional medical assistance creates a rebuttable presumption that an Eligible Person acted with
reasonable care in administering Naloxone.

V. SIGNS AND SYMPTOMS OF OPIOID OVERDOSE

il.

A history of current narcotic or opioid use or fentanyl patches on skin or needle in the
body.

Unresponsive or unconscious individuals.

Not breathing or slow/shallow respirations.

Snoring or gurgling sounds (due to partial upper airway obstruction).

Blue lips and/or nail beds.

Pinpoint pupils.

Clammy skin.

Note that individuals in cardiac arrest from all causes share many symptoms with
someone with a narcotic overdose (unresponsiveness, not breathing, snoring/gurgling

sounds, and blue skin/nail beds). If no pulse, these individuals are in cardiac arrest and
require CPR.

VI. APPROPRIATE USE AND DIRECTIONS

 

Eligible Persons should be aware of the following information when dealing with a person who
is suspected of experiencing an opioid Overdose event:

1.

De

Call 911 for EMS to be dispatched.

In cardiac arrest or pulseless patients: Call 911 for EMS and start CPR if able and trained
to do so. In cardiac arrest, CPR is the most important treatment, and any attempt to
administer Naloxone should not interrupt chest compressions and rescue breathing.

3|NALOXONE STANDING ORDER-DOH-002
Case 2:21-cv-01945-JMY Document1 Filed 04/28/21 Page 23 of 34

3. Naloxone should only be given to someone suspected of opioid overdose as noted in the
signs and symptoms listed in Section V above.

A.

In respiratory arrest or in a non-breathing patient: If able to do rescue breathing, rescue
breathing takes priority over Naloxone administration. Administer Naloxone if possible
while doing rescue breathing.

Administration of Naloxone (only give to someone with suspected opioid overdose based
on signs and symptoms listed in Section V above).

INTRA-NASAL NALOXONE

 

Eligible Persons should be provided with the following:

1. Luer-lock syringes and mucosal atomization devices (MAD)

a.

Two 2 mL Luer-Jet luer-lock syringes prefilled with Naloxone (concentration 1

mg/mL);

b. Two mucosal atomization devices;

c.

Patient information pamphlet containing dosage and administration instructions.

2. NARCAN Nasal Spray

a,

b.

Carton containing two blister packages each with single 4 mg dose of Naloxone in a
0.1 mL intranasal spray;

Package insert containing dosage and administration instructions.

Instructions for use:

1. Luer-lock syringes and mucosal atomization devices (MAD)

a.

Pop off two yellow caps from the delivery syringe and one red cap from the naloxone
vial.

Screw the Naloxone vial gently into the delivery syringe.
Screw the mucosal atomizer device onto the top of the syringe.

Spray half (1 ml) of the Naloxone in one nostril and the other half (1 ml) in the other
nostril.

4|NALOXONE STANDING ORDER-DOH-002
Case 2:21-cv-01945-JMY Document 1 Filed 04/28/21 Page 24 of 34

e. Note: Administer the Naloxone in a quick burst to ensure that it is atomized. A slow
administration will cause liquid to trickle in without being atomized properly, which
will slow delivery to the bloodstream.

f. Continue to monitor breathing and pulse. IF NOT BREATHING, give rescue
breathing. IF NO PULSE, start CPR, if able and trained to do so.

 

g. If person does not awaken after 4 minutes, administer second dose of Naloxone (if
available) one half (1 mL) briskly in one nostril and the other half (1 mL) briskly in
the other nostril.

h. Remain with the person, monitor breathing and pulse, and provide rescue breathing or
provide CPR if needed, until he or she is under care of a medical professional, such as
a physician, nurse, or EMS.

2. NARCAN Nasal Spray

a. Lay person on their back to receive a dose of NARCAN Nasal Spray.

b. Remove NARCAN from the box. Peel back the tab with the circle to open the
NARCAN Nasal Spray.

c. Hold the NARCAN Nasal Spray with your thumb on the bottom of the plunger and
first and middle fingers on either side of the nozzle.

d. Tilt the person's head back and provide support under the neck with your hand.
Gently insert tip of nozzle into one nostril until fingers on either side of the nozzle are
against the bottom of the person's nose.

e. Press the plunger firmly to give the dose of NARCAN Nasal Spray.

f. Remove the NARCAN Nasal Spray from the nostril after giving the dose.

g. Move the person onto their side after giving NARCAN Nasal Spray.

h. Remain with the person, monitor breathing/pulse. IF NOT BREATHING, give
rescue breathing, IF NO PULSE, start CPR, if able and trained to do so.

 

i. Remain with the person, monitor breathing and pulse, and provide rescué breathing or
provide CPR if needed, until he or she is under care of a medical professional, such as
a physician, nurse, or EMS.

j. Watch the person closely. If the person does not respond by waking up, to voice or
touch, or breathing normally, another dose may be given. NARCAN Nasal Spray may
be dosed every 2 to 3 minutes, if available, until the person responds or emergency
medical help is received.

5|NALOXONE STANDING ORDER-DOH-002
Case 2:21-cv-01945-JMY Document 1 Filed 04/28/21 Page 25 of 34

B. NALOXONE VIA AUTO INJECTOR

Eligible Persons should be provided with the following:

1. EVZIO (naloxone hydrochloride injection, USP)

a. Two EVZIO (naloxone hydrochloride injection, USP) 0.4 mg auto-injectors or two
2.0 mg auto-injectors

b. A single Trainer for EVZIO

c. Patient instructions

Instructions for use:

1. EVZIO (naloxone hydrochloride injection, USP)
a. Prepare device
i. For EVZIO®

1. Pull off the Red safety guard. Note: The Red safety guard is made to fit
tightly. Pull firmly to remove. To reduce the chance of an accidental injection,
do not touch the Black base of the auto-injector, which is where the needle
comes out.

b. Hold injector with a fisted hand if possible and press firmly against outer thigh, until
you hear a click or hiss. EVZIO® can be used through clothing. One auto injector
delivers 0.4 mg or 2.0 mg naloxone.

ce. Continue to hold pressure for a full 10 seconds to ensure full delivery of medication.
Note: The needle will inject and then retract back up into the EVZIO® auto-injector

and is not visible after use. Do not look for the needle as this will put you at risk for
needle stick injury.

d, Continue to monitor breathing and pulse. If not breathing, give rescue breathing. If
no pulse, start CPR, if able and trained to do so.

e. Ifno response in 3-5 minutes, repeat the above instruction with a new autoinjection
device.

f. Remain with the person, monitor and support breathing until he or she is
under the care of a medical professional, such as a physician, nurse, or EMS.

C. REFILLS

6|NALOXONE STANDING ORDER-DOH-002
Case 2:21-cv-01945-JMY Document 1 Filed 04/28/21 Page 26 of 34

Refills may be obtained as needed under this standing order.

VII. CONTRADICTIONS

Do not administer Naloxone to a person with known hypersensitivity to Naloxone or to
any of the other ingredients contained in the packaging insert for Naloxone.

VIII. PRECAUTIONS

A. DRUG DEPENDENCE

 

Persons who may be chronically taking opioids are more likely to experience
adverse reactions from Naloxone. (See adverse reactions under section X below).
Additionally, after administration, they may awaken disoriented. Being disoriented
can sometimes lead to combative behavior, especially if Naloxone is given by
someone unfamiliar.

B. RESPIRATORY DEPRESSION DUE TO OTHER DRUGS

Naloxone is not effective against respiratory depression due to non-opioid drugs.
Initiate rescue breathing or CPR as indicated, if trained and able to do so, and
contact 911.

C. PAIN CRISIS
In patients taking an opioid medication for a painful illness such as cancer,
administration of Naloxone can cause a pain crisis, which is an intense increase in
the experience of pain as the Naloxone neutralizes the pain-relieving effect of the

opioid medication. Comfort the patient as much as possible and contact 911 as the
patient may need advanced medical treatment to ease the pain crisis.

IX. USE IN PREGNANCY (Teratogenic Effects: Pregnancy Category C)

Based on animal studies, no definitive evidence of birth defects in pregnant or nursing
women exists to date. There also have not been adequate studies in humans to make a
determination.

X. ADVERSE REACTIONS
A. OPIOID DEPRESSION
Abrupt reversal of opioid depression may result in nausea, vomiting, sweating, abnormal

heart beats, fluid development in the lungs and opioid acute withdrawal syndrome (see
part B below), increased blood pressure, shaking, shivering, seizures and hot flashes.

7|NALOXONE STANDING ORDER-DOH-002
Case 2:21-cv-01945-JMY Document1 Filed 04/28/21 Page 27 of 34

B. OPIOM DEPENDENCE

Abrupt reversal of opioid effects in persons who are physically dependent on opioids may
cause an acute withdrawal syndrome.

Acute withdrawal syndrome may include, but not be limited to, the following signs and
symptoms: body aches, fever, sweating, runny nose, sneezing, yawning, weakness,
shivering or trembling, nervousness or uritability, diarrhea, nausea or vomiting,
abdominal cramps, increased blood pressure, and fast heart beats.

Most often the symptoms of opioid depression and acute withdrawal syndrome are
uncomfortable, but sometimes can be severe enough to require advanced medical
attention.

8|NALOXONE STANDING ORDER-DOH-002
Case 2:21-cv-01945-JMY Document 1 Filed 04/28/21 Page 28 of 34

EXHIBIT C

 
Case 2:21-cv-01945-JMY Document 1 Filed 04/28/21 Page 29 of 34

PHILADELPHIA POLICE DEPARTMENT DIRECTIVE 4.22

 

 

Issued Date: 02-06-15 Effective Date: 02-06-15 Updated Date: 6-16-16

 

 

 

 

SUBJECT: NALOXONE ADMINISTRATION PROGRAM

 

1. PURPOSE

A. The purpose of this policy is to establish broad guidelines and regulations governing
the utilization of Naloxone by trained personnel within the Philadelphia Police
Department. The objective is to treat and reduce injuries and fatalities due to opioid-
involved overdoses when law enforcement is the first to arrive at the scene of a
suspected overdose.

 

2. POLICY

A. Law enforcement personnel may possess and administer Naloxone so long as they have
completed training under the Pennsylvania Controlled Substance, Drug, Device and
Cosmetic Act §780-113.8(A)(2) or who have received the training under subsection
(A)(3) of said Act to administer Naloxone to an individual undergoing or believed to be
undergoing an opioid-related drug overdose.

 

3. DEFINITIONS

A. Opioid: — A medication or drug that is derived from the opium poppy or that mimics
the effect of an opiate. Opiate drugs are narcotic sedatives that depress
activity of the central nervous system; these will reduce pain, induce sleep,
and in overdose, will cause people to stop breathing. First responders often
encounter opiates in the form of morphine, methadone, codeine, heroin,
fentanyl, oxycodone, and hydrocodone.

B. Naloxone: A prescription medication that can be used to reverse the effects of an
opiate overdose. Specifically, it displaces opioids from the receptors in the
brain that control the central nervous and respiratory system. It is marketed
under various trademarks, including Narcan®.

C. Overdose Rescue Kit: At a minimum should include the following:

1. Two (2) mL Luer-Jet luer-lock syringes prefilled with Naloxone (concentration
lmg/mL).

DIRECTIVE 4.22 - 1

 
Case 2:21-cv-01945-JMY Document 1 Filed 04/28/21 Page 30 of 34

Two (2) mucosal atomization devices (MAD).
One pair of medical glove.

Information pamphlet with overdose prevention information and step-by-step
instruction for overdose responses and Naloxone administration.

 

4. PROCEDURES

A. Deployment:

1.

The Chief Inspector, Training and Education Services shall be the Departmental
Coordinator for the Naloxone administrative program. Responsibilities will
include:

a. Coordinating and implementing the initial, state-mandated training for
personnel participating in the Naloxone program and all refresher training
required by policy.

b. Maintaining training records for personnel.

c. Requisitioning from Fire Department Emergency Medical Services the
necessary Naloxone medication, reserve supplies and Overdose Rescue Kits.

d. Implementing the proper inventory controls and safeguards for Naloxone issued
to the PPD.

e. Ensuring that Naloxone issued to officers or held in reserve are regularly and
routinely rotated back to the Fire Department Emergency Medical Services
Director for one (1) year prior to the expiration date of the prescription.

NOTE: This will allow the available, unused Naloxone to be redistributed to
medic units that more regularly and frequently use the prescription
medication prior to it expiring.

f. Maintaining administrative records regarding the Departmental use of
Naloxone and disseminating these records to the Fire Department Emergency
Medical Services Director pursuant to the attached Memorandum of
Understanding.

The Philadelphia Police Department shall ensure that officers chosen to participate
in the Naloxone Program are trained in the use of Naloxone and are currently
certified in both CPR and First Aid as required by the Municipal Police Officer
Education and Training Commissioner and the attached Memorandum of
Understanding.

DIRECTIVE 4.22 - 2
=|

Case 2:21-cv-01945-JMY Document 1 Filed 04/28/21 Page 31 of 34

3.

Refresher training in the use of Naloxone shall occur bi-annually and consist of
familiarity with the assembly of the Overdose Rescue Kit and the effective
administration and maintenance of Naloxone.

B. Naloxone Use:

1.

Officers will request a Medic Unit to respond to any scene where the complainant
is in a potential overdose state.

Officers should use universal precautions and protections from blood borne
pathogens and communicable diseases when administering Naloxone. (Refer to
Directive 3.15, “Handling Exposure to Communicable Diseases’’).

Officers will determine the need for treatment with Naloxone by evaluating the
complainant: if the complainant is unresponsive with decreased or absent
respirations they should administer Naloxone following the established training
guidelines.

Once the assessment of the complainant is complete; which should include, but
may not be limited to determining unresponsiveness and other indicators of opioid
overdose, the officer will administer the medication from the Overdose Rescue
Kit following the established training guidelines.

Officers will use proper tactics when administering Naloxone; complainants who
are revived from an opioid overdose may regain consciousness in an agitated and
combative state and may exhibit symptoms associated with withdrawal.

Officers will remain with the complainant until Fire Rescue personnel arrive.
(Refer to Directive 3.14, “Hospital Cases”) .32

Officers will inform Fire Rescue personnel upon their arrival that Naloxone has
been administered.

Officers will complete a Naloxone administration form and submit it to the Chief
Inspector, Training and Education Services/Naloxone program Administrator.

Officers will complete a 75-48 report, coded “3018 Hospital Case, Naloxone
Administered by Police.”

C. Maintenance/Replacement of Naloxone:

1.

Overdose Rescue Kits will be carried in a manner consistent with proper storage
guidelines for temperature and sunlight exposure.

DIRECTIVE 4.22 -3
Case 2:21-cv-01945-JMY Document1 Filed 04/28/21 Page 32 of 34

2. Used, lost, damaged or expired Overdose Rescue Kits will be replaced via a
memorandum to the Chief Inspector, Training and Education Services.

3. Expired Naloxone will be:
a. Maintained by the department for use in training; or

b. Properly documented and disposed of by the Training and Education Bureau.

 

RELATED PROCEDURES Directive 3.14, Hospital Cases

Directive 3.15, | Handling Exposure to Communicable
Diseases

 

BY COMMAND OF THE POLICE COMMISSIONER

 

FOOTNOTE GENERAL # DATE SENT REMARKS
*] 4060 06-16-16 Addition

DIRECTIVE 4.22 - 4
Case 2:21-cv-01945-JMY Document 1 Filed 04/28/21 Page 33 of 34

Philadelphia Police Department
Naloxone Reporting Form

Officers Name: Report Date:

Location of Occurrence

 

When did the overdose occur? Date: / / Approximate Time:

Where did the overdose occur? 3. What gender did the person who overdosed appear?

L] Residence L] Male
LJ Work facility L] Female
L] Street

L] Hotel/Motel
L] Other Explain

 

What race was the person who overdosed?
Caucasian/white
African American/black
Asian
Hispanic/Latino
American Indian
Other

How did you know that an overdose was happening? (Check all that apply.)

L]Person looked blue

L]Person wouldn’t wake up

(]Person stopped breathing

LINo response to sternal rub or painful stimuli
(JOther Explain

 

What drugs were involved in the overdose? (Present at scene or suspected. Check all that apply)

ClHeroin CAlcohol

LlCodeine L]Meth

L]Morphine LIGHB

LJFentany!| LCocaine/Crack

LlOxycodone []Benzodiazepines, ‘benzos’ (eg: valium)
(]Methadone

LJOther

 

 
Case 2:21-cv-01945-JMY Document1 Filed 04/28/21 Page 34 of 34

Did the person who you administered Naloxone to:
a) Experience any symptoms of withdrawal? [JNone [Mild CSevere

b) Display aggression because of these symptoms? LlYes [INo
How long did it take for the Naloxone to work? (Check one answer)

CL] Immediately [I 30seconds 1 Oneminute CL] 90 seconds
[] 2 minutes L] 3 minutes CL] more than 3 minutes (1 didn’t work

How many vials of Naloxone were administered?

O41 LO} 2

Did the person survive the overdose?

CL] Yes LINo (C1 Idon’t know

Do you experience any problems carrying your Naloxone kit?

[] Yes CL) No If yes, please specify:

 

Please forward the completed form to the Chief Inspector, Training and Education Services/ Police
Department Naloxone Coordinator and receive a new kit.

 
